--------------------------------------------------------------------------------

Exhibit 10.05
 

NEITHER THE SECURITIES REPRESENTED BY THIS CERTIFICATE NOR THE SECURITIES INTO
WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES
LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED
IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE SECURITIES ACT, OR (B) IF REASONABLY REQUESTED BY THE COMPANY, AN
OPINION OF COUNSEL REASONABLY ACCEPTABLE TO THE COMPANY THAT REGISTRATION IS NOT
REQUIRED UNDER SAID THE SECURITIES ACT.
 
ONE BIO, CORP.
 
COMMON STOCK PURCHASE WARRANT
 
Warrant No. 3
24,683 Warrants
 
Dated:  January 8, 2010



ONE Bio, Corp., a Florida corporation (the “Company”), hereby certifies that,
for value received, Udi Toledano, or his registered assigns (the “Holder”), is
entitled to purchase from the Company up to a total of 24,683 shares of common
stock, $0.001 par value per share (the “Common Stock”), of the Company (each
such share, a “Warrant Share” and all such shares, the “Warrant Shares”) at an
exercise price initially equal to the lesser of (i) $6.077, or (ii) 65% of the
price per share offered by the Company in any publicly offered Common Stock or
other equity-linked financing by the Company that is closed within nine (9)
months of the Initial Closing Date (as adjusted from time to time as provided in
Section 9 hereof, the “Exercise Price”), at any time from January 8, 2010 and
through and including the date that is the earliest of (i) five years from the
date this Warrant is first exercisable, or (ii) cancellation of this Warrant
pursuant to Section 4(c) hereof (the “Expiration Date”), and subject to the
following terms and conditions.  This Warrant (this “Warrant”) is one of a
series of similar warrants (collectively, the “Warrants”) issued pursuant to
that certain Securities Purchase and Registration Rights Agreement, dated as of
the date hereof, by and among the Company and the Purchasers identified therein
(the “Securities Purchase Agreement”).
 
1.        Definitions.  In addition to the terms defined elsewhere in this
Warrant, capitalized terms that are not otherwise defined herein have the
meanings given to such terms in the Securities Purchase Agreement.
 
2.        Registration of Warrant.  The Company shall register this Warrant,
upon records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time.  The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.
 
 
 

--------------------------------------------------------------------------------

 
 
3.        Registration of Transfers.  The Company shall register the transfer of
any portion of this Warrant in the Warrant Register, upon surrender of this
Warrant, with the Form of Assignment attached hereto as Annex A duly completed
and signed, to the transfer agent or to the Company at its address specified
herein.  Upon any such registration or transfer, a new warrant to purchase
Common Stock, in substantially the form of this Warrant (any such new warrant, a
“New Warrant”), evidencing the portion of this Warrant so transferred shall be
issued to the transferee and a New Warrant evidencing the remaining portion of
this Warrant not so transferred, if any, shall be issued to the transferring
Holder.  The acceptance of the New Warrant by the transferee thereof shall be
deemed the acceptance by such transferee of all of the rights and obligations of
a holder of a Warrant.
 
4.        Exercise and Duration of Warrants.
 
                   (a)        This Warrant shall be exercisable by the
registered Holder at any time and from time to time on or after January 8, 2010
up to and including the Expiration Date.  At 6:30 P.M., New York City time on
the Expiration Date, the portion of this Warrant not exercised prior thereto
shall be and become void and of no value; provided that, if on the Expiration
Date, there is no effective Registration Statement covering the resale of the
Warrant Shares, then this Warrant shall be deemed to have been exercised in full
(to the extent not previously exercised) on a “cashless exercise” basis at 6:30
P.M. New York City time on the Expiration Date.
 
                           (b)        A Holder may exercise this Warrant by
delivering to the Company (i) an exercise notice, in the form attached hereto as
Annex B (the “Exercise Notice”), appropriately completed and duly signed along
with the Warrant, and (ii) payment of the Exercise Price for the number of
Warrant Shares as to which this Warrant is being exercised (which may take the
form of a “cashless exercise” if so indicated in the Exercise Notice), and the
date such items are delivered to the Company (as determined in accordance with
the notice provisions hereof) is an “Exercise Date.”  Execution and delivery of
the Exercise Notice shall have the same effect as cancellation of the original
Warrant and issuance of a New Warrant evidencing the right to purchase the
remaining number of Warrant Shares.
 
                           (c)        Insufficient Authorized Shares.  If at any
time while this Warrant is outstanding, the Company does not have a sufficient
number of authorized and unreserved shares of Common Stock to satisfy its
obligation to reserve for issuance upon exercise of this Warrant and Warrants of
like tenor at least a number of shares of Common Stock equal to 120% (the
“Required Reserve Amount”) of the number of shares of Common Stock as shall from
time to time be necessary to effect the exercise of all of the Warrants of like
tenor then outstanding (an “Authorized Share Failure”), then the Company shall
immediately take all action necessary to increase the Company’s authorized
shares of Common Stock to an amount sufficient to allow the Company to reserve
the Required Reserve Amount for the Warrants of like tenor then
outstanding.  Without limiting the generality of the foregoing sentence, as soon
as practicable after the date of the occurrence of an Authorized Share Failure,
but in no event later than sixty (60) days after the occurrence of such
Authorized Share Failure, the Company shall hold a meeting of its stockholders
for the approval of an increase in the number of authorized shares of Common
Stock.  In connection with such meeting, the Company shall provide each
stockholder with a proxy statement and shall use its best efforts to solicit its
stockholders’ approval of such increase in authorized shares of Common Stock and
to cause its board of directors to recommend to the stockholders that they
approve such proposal.
 
 
2

--------------------------------------------------------------------------------

 
 
5.        Delivery of Warrant Shares.
 
                           (a)        The Holder shall not be required to
physically surrender this Warrant unless this Warrant is being exercised in
full.  To effect exercises hereunder, the Holder shall duly execute and deliver
to the Company at its address for notice set forth herein, an Exercise Notice in
the form of Annex B hereto, along with the Warrant Share Exercise Log in the
form of Annex C hereto, and shall pay the Exercise Price, if applicable,
multiplied by the number of Warrant Shares that the Holder intends to purchase
hereunder.  The Company shall promptly (but in no event later than three (3)
Trading Days after the date of exercise) issue or cause to be issued and cause
to be delivered to or upon the written order of the Holder a certificate for the
Warrant Shares issuable upon such exercise.  The Company shall, upon request of
the Holder, and subsequent to the date on which a registration statement
covering the resale of the Warrant Shares has been declared effective by the
SEC, use its best efforts to deliver Warrant Shares hereunder electronically
through the Depository Trust Corporation or another established clearing
corporation performing similar functions.  If by the third (3rd) Trading Day
after exercise of this Warrant, the Company fails to deliver the required number
of Warrant Shares, the Holder will have the right to rescind the exercise.  If
by the third (3rd) Trading Day after exercise, the Company fails to deliver the
required number of Warrant Shares, and if after such third Trading Day (3rd) and
prior to the receipt of such Warrant Shares, the Holder purchases (in an open
market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Holder of Warrant Shares which the Holder
anticipated receiving upon such exercise (a “Buy In”), then the Company shall
(i) pay in cash to the Holder the amount by which (x) the Holder’s total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (y) the amount obtained by multiplying (A) the
number of Warrant Shares that the Company was required to deliver to the Holder
in connection with the exercise at issue by (B) the closing bid price of the
Common Stock on the exercise date and (ii) at the option of the Holder, either
reinstate the portion of the Warrant and equivalent number of Warrant Shares for
which such exercise was not honored or deliver to the Holder the number of
shares of Warrant Shares that would have been issued had the Company timely
complied with its exercise and delivery obligations hereunder.  The Holder shall
provide the Company written notice indicating the amounts payable to the Holder
in respect of the Buy In.
 
                           (b)        This Warrant is exercisable, either in its
entirety or, from time to time, for a portion of at least 50,000 Warrant
Shares.  Upon surrender of this Warrant following one or more partial exercises,
the Company shall issue or cause to be issued, at its expense, a new Warrant
evidencing the right to purchase the remaining number of Warrant Shares.
 
                           (c)        The Company’s obligations to issue and
deliver Warrant Shares in accordance with the terms hereof are absolute and
unconditional, irrespective of any action or inaction by the Holder to enforce
the same, any waiver or consent with respect to any provision hereof, the
recovery of any judgment against any Person or any action to enforce the same,
or any setoff, counterclaim, recoupment, limitation or termination, or any
breach or alleged breach by the Holder or any other Person of any obligation to
the Company or any violation or alleged violation of law by the Holder or any
other Person, and irrespective of any other circumstance which might otherwise
limit such obligation of the Company to the Holder in connection with the
issuance of Warrant Shares.  Nothing herein shall limit a Holder’s right to
pursue any other remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon exercise of the Warrant as
required pursuant to the terms hereof.
 
 
3

--------------------------------------------------------------------------------

 
 
6.        Charges, Taxes and Expenses.  Initial issuance and delivery of
certificates for shares of Common Stock upon exercise of this Warrant shall be
made without charge to the Holder for any issue or transfer tax, withholding
tax, transfer agent fee or other incidental tax or expense in respect of the
issuance of such certificates, all of which taxes and expenses shall be paid by
the Company; provided, however, that the Company shall not be required to pay
any tax which may be payable in respect of any transfer involved in the
registration of any certificates for Warrant Shares or Warrants in a name other
than that of the Holder.  The Holder shall be responsible for all other tax
liability that may arise as a result of holding or transferring this Warrant or
receiving Warrant Shares upon exercise hereof.
 
7.        Replacement of Warrant.  If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a new Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable bond or indemnity, if requested.  Applicants for a new Warrant under
such circumstances shall also comply with such other reasonable regulations and
procedures and pay such other reasonable third-party costs as the Company may
prescribe.
 
8.        Reservation of Warrant Shares.  The Company covenants that it will at
all times reserve and keep available out of the aggregate of its authorized but
unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares that are then issuable and deliverable
upon the exercise of this entire Warrant, free from preemptive rights or any
other contingent purchase rights of persons other than the Holder (after giving
effect to the adjustments and restrictions of Section 9, if any).  The Company
covenants that all Warrant Shares so issuable and deliverable shall, upon
issuance and the payment of the applicable Exercise Price in accordance with the
terms hereof, be duly and validly authorized, issued and fully paid and
nonassessable.  The Company will take all such action as may be necessary to
assure that such shares of Common Stock may be issued as provided herein without
violation of any applicable law or regulation, or of any requirements of any
securities exchange or automated quotation system upon which the Common Stock
may be listed.  The Company will notify its transfer agent for the Common Stock
of the reservation of shares of Common Stock as required under this provision.
 
9.        Certain Adjustments.  The Exercise Price and number of Warrant Shares
issuable upon exercise of this Warrant are subject to adjustment from time to
time as set forth in this Section 9.
 
                           (a)        Stock Dividends and Splits.  If after the
date hereof, the number of outstanding shares of Common Stock is increased by a
stock dividend payable in shares of Common Stock or by a split-up of shares of
Common Stock or other similar event, then, on the effective date thereof, the
number of shares issuable on exercise of this Warrant shall be increased in
proportion to such increase in outstanding shares and the then applicable
Exercise Price shall be correspondingly decreased.
 
 
4

--------------------------------------------------------------------------------

 
 
                           (b)        Aggregation of Shares.  If after the date
hereof, the number of outstanding shares of Common Stock is decreased by a
consolidation, combination or reclassification of shares of Common Stock or
other similar event, then, upon the effective date of such consolidation,
combination or reclassification, the number of shares issuable on exercise of
this Warrant shall be decreased in proportion to such decrease in outstanding
shares and the then applicable Exercise Price shall be correspondingly
increased.
 
                           (c)        Replacement of Securities Upon
Reorganization, etc.  If after the date hereof any capital reorganization or
reclassification of the Common Stock of the Company, or consolidation or merger
of the Company with another corporation, or the sale of all or substantially all
of its assets to another corporation or other similar event (each, a
“Fundamental Transaction”) shall be effected, then, as a condition of such
Fundamental Transaction, lawful and fair provision shall be made whereby the
Holder of this Warrant shall thereafter have the right to purchase and receive,
upon the basis and upon the terms and conditions specified in this Warrant and
in lieu of the shares of Common Stock of the Company immediately theretofore
purchasable and receivable upon the exercise of the rights represented thereby,
such shares of stock, securities, or assets as may be issued or payable with
respect to or in exchange for the number of outstanding shares of such Common
Stock equal to the number of shares of such stock immediately theretofore
purchasable and receivable upon the exercise of the rights represented by this
Warrant, had such Fundamental Transaction not taken place and in such event
appropriate provision shall be made with respect to the rights and interests of
the Holder of this Warrant to the end that the provisions hereof (including,
without limitation, provisions for adjustments of the Exercise Price and of the
number of shares purchasable upon the exercise of this Warrant) shall thereafter
be applicable, as nearly as may be in relation to any share of stock,
securities, or assets thereafter deliverable upon the exercise hereof.  The
Company shall not effect any such Fundamental Transaction unless prior to the
consummation thereof the successor corporation (if other than the Company)
resulting from such Fundamental Transaction, or the corporation purchasing such
assets in a Fundamental Transaction, shall assume by written instrument executed
and delivered to the Holder of this Warrant the obligation to deliver to the
Holder of this Warrant such shares of stock, securities, or assets as, in
accordance with the foregoing provisions, such holders may be entitled to
purchase.
 
                           (d)        Adjustment of Exercise Price Upon Issuance
of Additional Shares of Common Stock.  In the event the Company shall at any
time after the Closing Date issue shares of Common Stock (the “Additional Shares
of Common Stock”), other than Exempt Issuances (as defined below), while any
portion of this Warrant remains outstanding, without consideration or for a
consideration per share less than the Exercise Price, then the Exercise Price
shall be reduced, concurrently with such issue, to a price (calculated to the
nearest one-hundredth of a cent), determined in accordance with the following
formula:
 
EP2 = EP1 * (A + B) ÷ (A + C).
 
For purposes of the foregoing formula, the following definitions shall apply:
 
                                                      (a)        “EP2” shall
mean the Exercise Price in effect immediately after such issue of Additional
Shares of Common Stock;
 
 
5

--------------------------------------------------------------------------------

 
 
                                                      (b)        “EP1” shall
mean the Exercise Price in effect immediately prior to such issue of Additional
Shares of Common Stock;
 
                                                      (c)        “A” shall mean
the number of shares of Common Stock outstanding immediately prior to such issue
of Additional Shares of Common Stock (treating for this purpose as outstanding
all shares of Common Stock issuable upon exercise, conversion or exchange of
Common Stock Equivalents (as defined below) outstanding immediately prior to
such issue;
 
                                                      (d)        “B” shall mean
the number of shares of Common Stock that would have been issued if such
Additional Shares of Common Stock had been issued at a price per share equal to
EP1 (determined by dividing the aggregate consideration received by the Company
in respect of such issue by EP1); and
 
                                                      (e)        “C” shall mean
the number of such Additional Shares of Common Stock issued in such transaction.
 
For purposes hereof, “Exempt Issuances” shall mean the issuance of (i) up to
5,000,000 shares of Common Stock to employees, officers and/or independent
directors pursuant to an equity incentive plan approved by the Company’s
stockholders, provided such issuances are approved by the Company’s Board of
Directors, including approval of least 50% of the Company’s independent
directors, and (ii) shares of Common Stock as part of mergers or acquisitions of
businesses or assets.
 
                           (e)        Adjustment of Exercise Price Upon Issuance
of Common Stock Equivalents.  In the event the Company shall at any time after
the Closing Date issue any Convertible Security (defined as evidences of
indebtedness, shares of stock or other securities which are or may be at any
time convertible into or exchangeable for shares of Common Stock) or warrant,
option or other right to subscribe for or purchase any shares of Common Stock or
any Convertible Security (a “Common Stock Equivalent”), while any portion of
this Warrant remains outstanding, other than Exempt Issuances, and the price per
share for which Additional Shares of Common Stock may be issuable thereafter
pursuant to such Common Stock Equivalent shall be less than the Exercise Price,
or if, after any such issuance of Common Stock Equivalents, the price per share
for which Additional Shares of Common Stock may be issuable thereafter is
amended, and such price as so amended shall be less than the Exercise Price,
then the Exercise Price upon each such issuance or amendment shall be adjusted
as provided in Section 9(d) above, on the basis that Additional Shares of Common
Stock issuable pursuant to such Common Stock Equivalents shall be deemed to have
been issued (whether or not such Common Stock Equivalents are actually then
exercisable, convertible or exchangeable in whole or in part) as of the earlier
of (i) the date on which the Company shall enter into a firm contract for the
issuance of such Common Stock Equivalent, or (ii) the date of actual issuance of
such Common Stock Equivalent.  No adjustment of the Exercise Price shall be made
under this Section 9(e) upon the issuance of any Convertible Security which is
issued pursuant to the exercise of any warrants or other subscription or
purchase rights therefore, if any adjustment shall previously have been made in
the Exercise Price then in effect upon the issuance of such warrants or other
rights pursuant to this Section 9(e).
 
 
6

--------------------------------------------------------------------------------

 
 
                           (f)        Computation of Consideration.  The
consideration received by the Company shall be deemed to be the following: to
the extent that any Additional Shares of Common Stock or any Common Stock
Equivalents shall be issued for a cash consideration, the consideration received
by the Company therefore; or, if such Additional Shares of Common Stock or
Common Stock Equivalents are offered by the Company for subscription, the
subscription price; or, if such Additional Shares of Common Stock or Common
Stock Equivalents are sold to underwriters or dealers for public offering
without a subscription offering, the initial public offering price, in any such
case excluding any amounts paid or receivable for accrued interest or accrued
dividends and without deduction of any compensation, discounts, commissions, or
expenses paid or incurred by the Company for or in connection with the
underwriting thereof or otherwise in connection with the issue thereof.  The
consideration for any Additional Shares of Common Stock issuable pursuant to any
Common Stock Equivalents shall be the consideration received by the Company for
issuing such Common Stock Equivalents, plus the additional consideration payable
to the Company upon the exercise, conversion or exchange of such Common Stock
Equivalents.  In case of the issuance at any time of any Additional Shares of
Common Stock or Common Stock Equivalents in payment or satisfaction of any
dividend upon any class of stock other than Common Stock, the Company shall be
deemed to have received for such Additional Shares of Common Stock or Common
Stock Equivalents a consideration equal to the amount of such dividend so paid
or satisfied.  In any case in which the consideration to be received or paid
shall be other than cash, the Board of Directors of the Company shall determine
in good faith the fair market value of such consideration and promptly notify
the Holder of its determination of the fair market value of such consideration
prior to payment or accepting receipt thereof.  If, within thirty (30) days
after receipt of said notice, the Holder shall notify the Board of Directors of
the Company in writing of its objection to such determination, a determination
of fair market value of such consideration shall be made by an appraiser
selected by the Company and approved by the Holder.  If the Company and the
Holder are unable to agree on the selection of an appraiser, the issue of
selection of an appraiser shall be submitted to the American Arbitration
Association.
 
                           (g)        Readjustment of Exercise Price.  Upon the
expiration of the right to convert, exchange or exercise any Common Stock
Equivalent the issuance of which effected an adjustment in the Exercise Price,
if such Common Stock Equivalent shall not have been converted, exercised or
exchanged, the number of shares of Common Stock deemed to be issued and
outstanding by reason of the fact that they were issuable upon conversion,
exchange or exercise of any such Common Stock Equivalent shall no longer be
computed as set forth above, and the Exercise Price shall forthwith be
readjusted and thereafter be the price which it would have been (but reflecting
any other adjustments in the Exercise Price made pursuant to the provisions of
this Section 9 after the issuance of such Common Stock Equivalent) had the
adjustment of the Exercise Price been made in accordance with the issuance or
sale of the number of Additional Shares of Common Stock actually issued upon
conversion, exchange or issuance of such Common Stock Equivalent and thereupon
only the number of Additional Shares of Common Stock actually so issued shall be
deemed to have been issued and only the consideration actually received by the
Company shall be deemed to have been received by the Company.
 
                           (h)        Treasury Shares.  In making any adjustment
in the Exercise Price hereinbefore provided in this Section 9, the number of
shares of Common Stock at any time outstanding shall not include any shares
thereof then directly or indirectly owned or held by or for the account of the
Company.
 
 
7

--------------------------------------------------------------------------------

 
 
                           (i)        Calculations.  All calculations under this
Section 9 shall be made to the nearest cent or the nearest 1/100th of a share,
as applicable.  The number of shares of Common Stock outstanding at any given
time shall not include shares owned or held by or for the account of the
Company, and the disposition of any such shares shall be considered an issue or
sale of Common Stock.
 
                           (j)        Notice of Adjustments.  Upon the
occurrence of each adjustment pursuant to this Section 9, the Company at its
expense will promptly compute such adjustment in accordance with the terms of
this Warrant and prepare a certificate setting forth such adjustment, including
a statement of the adjusted Exercise Price and adjusted number or type of
Warrant Shares or other securities, cash or property issuable upon exercise of
this Warrant (as applicable), describing the transactions giving rise to such
adjustments and showing in detail the facts upon which such adjustment is
based.  Upon written request, the Company will promptly deliver a copy of each
such certificate to the Holder and to the Company’s transfer agent.
 
                           (k)        Notice of Corporate Events.  If the
Company (i) declares a dividend or any other distribution of cash, securities or
other property in respect of its Common Stock, including without limitation any
granting of rights or warrants to subscribe for or purchase any capital stock of
the Company or any Subsidiary, (ii) authorizes or approves, enters into any
agreement contemplating or solicits stockholder approval for  (x) any sale of
all or substantially all of its assets in one or a series of related
transactions, (y) any tender offer or exchange offer (whether by the Company or
another person) pursuant to which holders of Common Stock are permitted to
tender or exchange their shares for other securities, cash or property, or (z)
any reclassification of the Common Stock or any compulsory share exchange
pursuant to which the Common Stock is effectively converted into or exchanged
for other securities, cash or property or (iii) authorizes the voluntary
dissolution, liquidation or winding up of the affairs of the Company, then the
Company shall deliver to the Holder a notice describing the material terms and
conditions of such transaction, at least ten business days prior to the
applicable record or effective date on which a Person would need to hold Common
Stock in order to participate in or vote with respect to such transaction, and
the Company will take all steps reasonably necessary in order to insure that the
Holder is given the practical opportunity to exercise this Warrant prior to such
time so as to participate in or vote with respect to such transaction; provided,
however, that the failure to deliver such notice or any defect therein shall not
affect the validity of the corporate action required to be described in such
notice.
 
                           (l)        Rights Upon Distribution Of Assets.  If
the Company shall declare or make any dividend or other distribution of its
assets (or rights to acquire its assets) to holders of shares of Common Stock,
by way of return of capital or otherwise (including, without limitation, any
distribution of cash, stock or other securities, property or options by way of a
dividend, spin off, reclassification, corporate rearrangement, scheme of
arrangement or other similar transaction) (a “Distribution”), at any time after
the issuance of this Warrant, then, in each such case:
 
 
8

--------------------------------------------------------------------------------

 
 
                                       (i)        any Exercise Price in effect
immediately prior to the close of business on the record date fixed for the
determination of holders of shares of Common Stock entitled to receive the
Distribution shall be reduced, effective as of the close of business on such
record date, to a price determined by multiplying such Exercise Price by a
fraction of which (i) the numerator shall be the closing bid price of the shares
of Common Stock on the Trading Day immediately preceding such record date minus
the fair market value of the Distribution (as determined in good faith by the
Company’s Board of Directors) applicable to one share of Common Stock, and (ii)
the denominator shall be the closing bid price of the shares of Common Stock on
the Trading Day immediately preceding such record date; and
 
                                       (ii)       the number of Warrant Shares
shall be increased to a number of shares equal to the number of shares of Common
Stock obtainable immediately prior to the close of business on the record date
fixed for the determination of holders of shares of Common Stock entitled to
receive the Distribution multiplied by the reciprocal of the fraction set forth
in the immediately preceding paragraph (a); provided that in the event that the
Distribution is of shares of Common Stock (or common stock) (“Other Shares of
Common Stock”) of a company whose common shares are traded on a national
securities exchange or a national automated quotation system, then the Holder
may elect to receive a warrant to purchase Other Shares of Common Stock in lieu
of an increase in the number of Warrant Shares, the terms of which shall be
identical to those of this Warrant, except that such warrant shall be
exercisable into the number of shares of Other Shares of Common Stock that would
have been payable to the Holder pursuant to the Distribution had the Holder
exercised this Warrant immediately prior to such record date and with an
aggregate exercise price equal to the product of the amount by which the
exercise price of this Warrant was decreased with respect to the Distribution
pursuant to the terms of the immediately preceding paragraph (a) and the number
of Warrant Shares calculated in accordance with the first part of this paragraph
(b).
 
10.        Payment of Exercise Price.  The Holder shall pay the Exercise Price
in immediately available funds; provided, however, that any time the Holder may
satisfy its obligation to pay the Exercise Price through a “cashless exercise,”
in which event the Company shall issue to the Holder the number of Warrant
Shares determined as follows:
 

 
X = Y [(A-B)/A]
 where:
   
X = the number of Warrant Shares to be issued to the Holder.
     
Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.
     
A = the average of the Closing Prices for the five Trading Days immediately
prior to (but not including) the Exercise Date.
     
B = the Exercise Price.

 
                          For purposes of Rule 144 promulgated under the
Securities Act, it is intended, understood and acknowledged that the Warrant
Shares issued in a cashless exercise transaction shall be deemed to have been
acquired by the Holder, and the holding period for the Warrant Shares shall be
deemed to have commenced, on the date this Warrant was originally issued.
 
 
9

--------------------------------------------------------------------------------

 
 
11.        Fractional Shares.  The Company shall not be required to issue or
cause to be issued fractional Warrant Shares on the exercise of this
Warrant.  If any fraction of a Warrant Share would, except for the provisions of
this Section, be issuable upon exercise of this Warrant, the number of Warrant
Shares to be issued will be rounded up to the nearest whole share.
 
12.        Notices.  Any and all notices or other communications or deliveries
hereunder (including without limitation any Exercise Notice) shall be in writing
and shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in the Securities Purchase Agreement prior to 6:30
p.m. (New York City time) on a Trading Day, (ii) the next Trading Day after the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number specified in the Securities Purchase Agreement on a day
that is not a Trading Day or later than 6:30 p.m. (New York City time) on any
Trading Day, (iii) the Trading Day following the date of mailing, if sent by
nationally recognized overnight courier service or (iv) upon actual receipt by
the party to whom such notice is required to be given.  The address for such
notices or communications shall be as set forth in the Securities Purchase
Agreement.
 
13.        Securities Purchase Agreement.  The Warrant Shares for which this
Warrant is exercisable are entitled to the benefits and subject to the
limitations of the Securities Purchase Agreement, which include registration
rights for the Warrant Shares.
 
14.        Miscellaneous.
 
                             (a)        Subject to the restrictions on transfer
set forth herein, this Warrant and the registration rights set forth in the
Securities Purchase Agreement may be assigned by the Holder in not less than
50,000 Warrant Shares or in its entirety.  This Warrant may not be assigned by
the Company except to a successor in the event of a sale of all or substantially
all of the Company’s assets or a merger or acquisition of the Company.  This
Warrant shall be binding on and inure to the benefit of the parties hereto and
their respective successors and assigns.  Subject to the preceding sentences,
nothing in this Warrant shall be construed to give to any Person other than the
Company and the Holder any legal or equitable right, remedy or cause of action
under this Warrant.  This Warrant may be amended only in writing signed by the
Company and the Holder and their successors and assigns.
 
                             (b)        The Company will not, by amendment of
its governing documents or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such action as may be
reasonably necessary or appropriate in order to protect the rights of the Holder
against impairment.  Without limiting the generality of the foregoing, the
Company (i) will not increase the par value of any Warrant Shares above the
amount payable therefor on such exercise, (ii) will take all such action as may
be reasonably necessary or appropriate in order that the Company may validly and
legally issue fully paid and nonassessable Warrant Shares on the exercise of
this Warrant, and (iii) will not close its stockholder books or records in any
manner which interferes with the timely exercise of this Warrant.
 
 
10

--------------------------------------------------------------------------------

 
 
                             (C)        GOVERNING LAW; VENUE; WAIVER OF JURY
TRIAL.  ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND
INTERPRETATION OF THIS WARRANT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING REGARD TO
ANY APPLICABLE PRINCIPLES OF CONFLICTS OF LAW.  EACH PARTY HEREBY IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN
THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY
OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE
TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT
IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT
TO THE JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER.  EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND
CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY
(WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES
TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD
AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING CONTAINED HEREIN
SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER
PERMITTED BY LAW.  THE COMPANY HEREBY WAIVES ALL RIGHTS TO A TRIAL BY JURY.
 
                             (c)        The headings herein are for convenience
only, do not constitute a part of this Warrant and shall not be deemed to limit
or affect any of the provisions hereof.
 
                             (d)        In case any one or more of the
provisions of this Warrant shall be invalid or unenforceable in any respect, the
validity and enforceability of the remaining terms and provisions of this
Warrant shall not in any way be affected or impaired thereby and the parties
will attempt in good faith to agree upon a valid and enforceable provision which
shall be a commercially reasonable substitute therefor, and upon so agreeing,
shall incorporate such substitute provision in this Warrant.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGE FOLLOWS]
 
 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.
 
ONE BIO, CORP.
 
By:____________________________
Name:
Title:

 
 
12

--------------------------------------------------------------------------------

 
 
ANNEX A
 
FORM OF ASSIGNMENT
 
[To be completed and signed only upon transfer of Warrant]
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
________________________________ the right represented by the within Warrant to
purchase  ____________ shares of Common Stock of ONE Bio, Corp. to which the
within Warrant relates and appoints ________________ attorney to transfer said
right on the books of ONE Bio, Corp. with full power of substitution in the
premises.
 
Dated: ____________________,
       
(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)
     
Address of Transferee
   
In the presence of:
 

 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX B
 
FORM OF EXERCISE NOTICE
 
[To be executed by the Holder to exercise the right to purchase shares of Common
Stock under the foregoing Warrant]
 
To:  ONE BIO, CORP.
 
The undersigned is the Holder of Warrant No. _______ (the “Warrant”) issued by
ONE Bio, Corp., a Florida corporation (the “Company”).  Capitalized terms used
herein and not otherwise defined have the respective meanings set forth in the
Warrant.
 
1.  
          The Warrant is currently exercisable to purchase a total of
______________ Warrant Shares.

 
2.  
          The undersigned Holder hereby exercises its right to purchase
_________________ Warrant Shares pursuant to the Warrant.

 
3.  
          The Holder intends that payment of the Exercise Price shall be made as
(check one):

 
____           “Cash Exercise” under Section 10
 
____           “Cashless Exercise” under Section 10
 
4.  
          If the holder has elected a Cash Exercise, the holder shall pay the
sum of $____________ to the Company in accordance with the terms of the Warrant.

 
5.  
          Pursuant to this exercise, the Company shall deliver to the holder
_______________ Warrant Shares in accordance with the terms of the Warrant.

 
6.  
          Following this exercise, the Warrant shall be exercisable to purchase
a total of ______________ Warrant Shares.

 
Dated: ____________________,
 
Name of Holder:
         
(Print)
         
By:
   
Name:
   
Title:
         
(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)

 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX C
 
WARRANT SHARES EXERCISE LOG


DATE
NUMBER OF
WARRANT SHARES
AVAILABLE TO BE
EXERCISED
NUMBER OF
WARRANT SHARES
EXERCISED
NUMBER OF WARRANT
SHARES REMAINING TO
BE EXERCISED
                       

 
 